Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 23, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  146928 & (45)                                                                                                        Justices




  NICHOLAS A. WHITE, by his Next
  Friend, BERTHA WHITE,
              Plaintiff-Appellee,
                                                                     SC: 146928
  v                                                                  CoA: 307719
                                                                     Macomb CC: 11-000569-NZ
  ROSEVILLE PUBLIC SCHOOLS,
           Defendant,
  and

  MATTHEW KOMAROWSKI,
             Defendant-Appellant.
  _______________________________

         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 23, 2013                        _________________________________________
                                                                                Clerk